Exhibit 10.5
[exhibitimagea01.gif]



February 28, 2014


Paul H. Vining, President
c/o Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 16429
Bristol, VA 24209


Re: Special Compensation Award


Dear Paul:


You are being offered this opportunity because of the value we place on you as
an individual and your career, and your key role with Alpha Natural Resources
Services, LLC (such employer is hereinafter referred to as “the Company” or any
subsidiary of the Company or of Alpha Natural Resources, Inc. (“Alpha”) that may
assume your employment after the date hereof). The purpose of this Special
Compensation Award (the “Award”) is to provide additional incentive to remain
actively engaged and employed with the Company.


The balance of this Letter outlines the terms of your Award opportunity.


Key Terms of Your Award
•
Your Award will be paid to you in cash, provided you satisfy the conditions set
forth in this Letter.

•
Your total potential Award amount is: $2,000,000.

•
Your retention period is through the earlier of i) February 28, 2016, or ii) one
of the termination scenarios further described below.



When You Will Be Eligible to Vest in Your Award (“Vesting Date”)
•
Five Hundred Thousand Dollars ($500,000) of your Award (the “Signing Bonus”)
vests on February 28, 2014, the date you execute this Letter (the “Signing
Date”); provided, however, that if during the six months following the Signing
Date, you resign from the Company or your employment is terminated for “cause”
(as defined below), you hereby agree, and will be required, to repay the Signing
Bonus to the Company, within ten (10) days of your separation date. By executing
this Letter, you agree that the Company may withhold any such required repayment
from any compensation due and payable to you at the time of your separation.

•
Seven Hundred, Fifty Thousand Dollars ($750,000) of your Award will vest on
February 28, 2015; provided, however, that if during the six months following
February 28, 2015, you resign from the Company or your employment is terminated
for “cause”, you hereby agree, and will be required, to repay this amount to the
Company, within ten (10) days of your separation date. By executing this Letter,
you agree that the Company may withhold any such required repayment from any
compensation due and payable to you at the time of your separation.

•
Seven Hundred, Fifty Thousand Dollars ($750,000) of your Award will vest on
February 28, 2016.



When You Will Be Eligible to Receive Payments in Your Award





--------------------------------------------------------------------------------



Award payments will be paid to you in your next paycheck issued after the
Vesting Date, if practicable, and no later than thirty (30) days after each of
the Vesting Dates (“Payment Dates”); provided that all eligibility conditions
set forth herein have been satisfied. Please note that your Award payments will
be subject to legally required withholdings and deductions, such as income and
employment taxes. Your Award shall be considered “Eligible Compensation” under
the Alpha Natural Resources, LLC and Affiliates 401(k) Retirement Savings Plan.


Notwithstanding the foregoing, your Award amount or a portion of it may vest
sooner or not at all in the event of a “change in control” (as defined below) or
certain terminations of your employment, as further described below under
“Change in Control and Termination Scenarios.”


Except as provided below, your eligibility to receive the Award, or any portion
thereof, pursuant to this offer is conditioned upon, and subject to, your
continued full-time employment with the Company, through the applicable Vesting
Dates.


Change in Control and Termination Scenarios


•
If you retire or voluntarily resign from the Company, then you will forfeit any
unvested portion of the potential Award amount.

•
If your employment is involuntarily terminated by the Company for any reason
other than "cause" and such termination constitutes a “separation from service,”
any unvested portion of the total potential Award amount will vest immediately
and such separation date shall be a Vesting Date for purposes of payment of the
Award, less any previously paid portion of the potential Award amount.

•
In the event of a “change in control,” any unvested portion of the total
potential Award amount will vest immediately and such date shall be a Vesting
Date for purposes of payment of the Award, less any previously paid portion of
the potential Award amount.

•
If your employment is terminated due to a “permanent disability” or death, you
will be vested in a pro-rated portion of your potential Award amount based on
the number of complete months you were employed with the Company during the
retention period, less any previously paid portion of the potential Award
amount.



Definitions
 
“Cause” means “Cause” as defined in Alpha’s Key Employee Separation Plan, as
amended and restated from time to time (the “KESP”).
“Change in Control” means (i) any merger, consolidation or business combination
in which the stockholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (ii) the sale of
all or substantially all of Alpha’s and its subsidiaries’ assets in a single
transaction or a series of related transactions, (iii) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding common stock of Alpha by any person or
entity (including a "group" as defined by or under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), or (iv) a contested election of
directors, as a result of which or in connection with which the persons who were
directors on Alpha’s Board



--------------------------------------------------------------------------------



of Directors (the “Board”) before such election or their nominees cease to
constitute a majority of the Board. Notwithstanding the foregoing or any
provision of this Letter to the contrary, it is intended that the foregoing
definition of “change in control” qualify as a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation, within the meaning of Treas.
Reg. Section 1.409A-3(i)(5), and shall be interpreted and construed to
effectuate such intent.
“Permanent Disability” means you are, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and
receiving income replacement benefits for a period of not less than three months
under a disability benefit covering employees of your employer.
“Separation from Service” means your death, retirement or other termination of
employment or service with the Company. Whether you have experienced a
Separation from Service will be determined based on all of the facts and
circumstances, in accordance with the guidance issued under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
Non-Solicitation
The Company’s obligations to provide the payments and benefits set forth in this
Letter shall be expressly conditioned upon your covenants of non-solicitation as
provided below. In the event that you breach such obligations to the Company
and/or any of its subsidiaries or affiliates (collectively, the “Company
Entities”), the Company’s obligations to provide any payments and benefits set
forth in this Letter shall cease without prejudice to any other remedies that
may be available to the Company.
During the term of your employment with the Company and until the earlier of
twelve (12) months after (x) the date your employment terminates with the
Company Entities or (y) February 28, 2016, you shall not, directly or
indirectly, (i) employ, cause to be employed or hired, recruit, solicit for
employment or otherwise contract for the services of, or establish a business
relationship with (or assist any other person in engaging in any such
activities), any person who is, or within twelve (12) months before any date of
such solicitation, was a general manager or employee of a more senior capacity
with any of the Company Entities (collectively, the “Solicited Persons”) or (ii)
otherwise induce or attempt to induce (or assist any other person in engaging in
any such activities) any Solicited Person of any Company Entity to terminate
such person’s employment or other relationship with the Company Entities, or in
any way interfere with the relationship between any Company Entity and any such
Solicited Person.
Non-Disparagement
You hereby agree to refrain from making disparaging or negative comments about
the business or reputation of the Company, Alpha and its affiliates, and their
respective officers, directors and employees, including through the use of
social media sites such as FaceBook or Twitter.
Other Terms and Conditions Applicable to Your Award Opportunity
For purposes of clarity, the vesting and payment provisions of the Award granted
under this Letter shall not be subject to, or otherwise modified by, any
employment agreement or severance plan or other arrangement to which you have
entered into with the Company and its affiliates, or are otherwise a participant
in (as applicable), including, without limitation, the KESP (e.g., this Award
shall not vest and be payable except as provided in this Letter).



--------------------------------------------------------------------------------





Please note that your Award payments will be subject to withholding of
applicable income and employment taxes. The laws of the Commonwealth of Virginia
shall govern the Company’s obligations under this Letter, and any action
relating to this Letter.


Neither this Letter nor any action taken hereunder shall be construed as giving
you any right to continue to be employed by, or to provide services to, the
Company, nor shall this Letter be deemed to limit in any way the Company’s right
to terminate your employment or services at any time. Your employment will
remain “at will.”
This Letter shall be binding upon and inure to the benefit of the Company
Entities, and you and each of our respective heirs, representatives, successors
and permitted assigns. This Letter shall not confer any rights or remedies upon
any person other than the Company Entities, you and our respective heirs,
representatives, successors and permitted assigns.
This Letter constitutes the final, complete and exclusive agreement between you
and the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to you by the Company or any representative thereof.
This Letter may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. Notwithstanding, the Company may, in its sole discretion and
without your consent, modify or amend the terms of this Letter, impose
conditions on the timing and effectiveness of the payment of the retention Award
amount, or take any other action it deems necessary or advisable, to comply with
Section 409A of the Code (or, if applicable, to cause this Award to be excepted
from Section 409A).
All payments of “nonqualified deferred compensation” (within the meaning of Code
Section 409A) are intended to comply with the requirements of Code Section 409A,
and shall be interpreted in accordance therewith. Neither party individually or
in combination may accelerate any such deferred payment, except in compliance
with Code Section 409A, and no amount shall be paid prior to the earliest date
on which it is permitted to be paid under Code Section 409A. In the event that
you are determined to be a “key employee” (as defined in Code Section 416(i)
(without regard to paragraph (5) thereof)) of the Company at a time when its
stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable following
termination of employment shall be made no earlier than the earlier of (i) the
last day of the sixth (6th) complete calendar month following such termination
of employment, or (ii) your death, consistent with the provisions of Code
Section 409A. This Letter shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code. If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under Section
409A, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. In no event shall you,
directly or indirectly, designate the calendar year of payment. Notwithstanding,
you recognize and acknowledge that Code Section 409A may impose upon you certain
taxes or interest charges for which you are and shall remain solely responsible.
The invalidity or unenforceability of any provision of this Letter shall not
affect the validity or enforceability of any other provision of this Letter. In
the event any provision or term hereof is deemed to have exceeded applicable
legal authority or shall be in conflict with applicable legal limitations, such
provision shall be reformed and rewritten as necessary to achieve consistency
and compliance with such applicable law.



--------------------------------------------------------------------------------



You or the Company’s failure to insist upon strict compliance with any provision
of this Letter or the failure to assert any right you or the Company may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Letter.
This Letter may be executed simultaneously in two counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.


Please sign below indicating your agreement with these terms. Make and keep one
copy of this Letter for your records, and then return the original to Gary
Banbury no later than seven days after receipt.


Sincerely,                        


/s/ Kevin S. Crutchfield


Kevin S. Crutchfield
Chief Executive Officer                     






/s/ Paul H. Vining                     2/28/14            
Signature: Paul H. Vining                Date

